Upon Petition for a Rehearing.
Woods, J.
— We are asked to grant a rehearing, or to so modify our opinion, as “that the court below will be instructed to render judgment for the exhaustion of the properly of John Huffman, by execution, before the lands described in the complaint shall be sold.”
It is clear that we can not order such modification of the judgment and decree, as is requested. There is no complaint in the case on which a personal judgment against John Huffman could rest. The notes referred to in the complaint are not exhibited by copy or otherwise, and the allegation of the complaint is, that said John “signed said notes, with his said wife, not as surety for their payment, but * * * to show his consent to the execution thereof by his said wife.” The case of McCauley v. Holtz, 62 Ind. 205, cited by counsel, does not go to the extent of authorizing a personal judgment on notes not sued on, against a person who, according ■to the express averment of the complaint, did not execute them.
It is contended that a rehearing should be granted, and to this end it is said, that, if the complaint does not allege the insolvency, of John Huffman, it is because the averment was struck out' on the motion of the appellant, who, therefore, .ought not to be allowed to have an advantage on that account. If such be the fact, the appellee should have brought it into the record by a proper bill of exceptions. It may be *77observed, however, that, if the allegation were in the complaint, it would not help out the case of the appellee, because the fact is not stated in the special finding of facts, and, not being so stated, we should be compelled to consider that it had not been proven. Graham v. The State, ex rel., 66 Ind. 386. If the averment of the insolvency were in the complaint and finding both, there would, of course, be no need of seeking judgment and execution against John Huffman, but on the record as it is we must adhere to the ruling ah'eady made.
It is further insisted that the special finding does not show that John Huffman executed, but only that he signed, the notes; and it is suggested that we inadvertently assumed that the special finding shows the execution. There was no inadvertence about it. The averment of the complaint on the point is stated"supra. It may be fairly assumed that the-court framed the language of its finding with reference and in response to the averment. The language of the finding is : “For which sums [just before named] notes were given,, signed by John Huffman and Mary A. Huffman, payable at the dates above-mentioned, to Peter C. Cauble.” This is clearly equivalent to a finding that John Huffman executed the notes. Even if it were conceded to be competent to-aver, as was averred, that he signed not as maker, but “to-show his consent to the execution thereof by his wife,” the burden was upon him to prove it, and the finding of the court being silent on this part of the averment, it must be presumed that there was a failure of proof thereof. Graham v. The State, ex rel., supra.
The petition is overruled, with costs.